2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 1 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 2 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 3 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 4 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 5 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 6 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 7 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 8 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 9 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 10 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 11 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 12 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 13 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 14 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 15 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 16 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 17 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 18 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 19 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 20 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 21 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 22 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 23 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 24 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 25 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 26 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 27 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 28 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 29 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 30 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 31 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 32 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 33 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 34 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 35 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 36 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 37 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 38 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 39 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 40 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 41 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 42 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 43 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 44 of 45
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-4   Page 45 of 45
